DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

Response to Amendment
The amendment filed 09/16/2021 has been entered. Claims 1-2, 4-6, 8-11, and 14-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-6, 8, 11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al (US 20160228091), hereinafter, Chiang, in view of Miller et al (US 20150227127), hereinafter, Miller, and Seiber et al (US 6971197), hereinafter, Seiber.
Regarding claim 1, Chiang teaches a portable ultrasound imaging system (“portable medical ultrasound imaging.  Preferred embodiments utilize a tablet touchscreen display operative to control imaging and display operations without the need for using traditional keyboards or controls” Abstract, Figs. 1, 21-23; cart system 2100, Fig. 21; tablet 2104, Fig. 21; 2300, the tablet 2302, [0197], Fig. 23A) comprising;
a support stand (“cart stand 2108” [0195], Fig. 21; 2212, Fig. 22; 2312, Fig. 23A) with a sliding portion vertically slidable in relation to a stationary portion (“an adjustable height device 2106,” [0195], Fig. 21; 2226, [0196], Fig. 22. The stationary portion is below the adjustable height device);
a cradle (cradle 2310 [0197] FIG. 23A) configured to support an ultrasound imaging device (the tablet 2302, [0197] FIG. 23A), the cradle coupled to the sliding portion of the support stand (seen in FIG. 23A. It’s a portion above the “adjustable height device 2106,” [0195], Fig. 21; 2226, [0196], Fig. 22);
a tray (2210, Figs. 22-23), positioned below the cradle (seen in Fig. 23A), coupled to the sliding portion of the support stand ("Holders 2210… can be mounted on beam 2212" [0196], Fig. 22. The 2210 is coupled to the sliding portion because it’s at the cradle 2310 level in Fig. 23A, and the “adjustable height device 2106,” is seen below the cradle, which is named “2122 base assembly” in Fig. 21); 
a case (a case of battery 2230; [0196], Fig. 22) at least partially enclosing an electric power converter (2230 [0197]; Fig. 22. Battery case attached to base 2228 seen in Fig. 22 Battery 2230 would require an electric power cable to supply power to the tablet via port 2307), 

While Chiang teaches the tray (2210, Figs. 22-23) removably coupled to the sliding portion of the support stand such that the sliding portion, the tray move in unison during sliding movement of the sliding portion ("Holders 2210… can be mounted on beam 2212" [0196], Fig. 22. The 2210 is coupled to the sliding portion because it’s at the cradle 2310 level in Fig. 23A, and the “adjustable height device 2106,” is seen below the cradle, which is named the “2122 base assembly” in Fig. 21), Chiang does not teach that the case is positioned at a rear side of the support stand and removably coupled to the sliding portion of the support stand such that the sliding portion, the tray, the case, and electric power converter move in unison during sliding movement of the sliding portion.
However, Miller discloses a medical cart for dispensing medication, which is analogous art. Miller teaches that the case (the “receptacle” [0270] or the “casing” [0182] of “external battery 2140,” [0171], Figs. 21a, c. “One or more of the external batteries can include … an external casing of the external battery.” [0182]) is positioned at a rear side of the support stand (seen in Figs. 21a, c) and removably coupled to the sliding portion of the support stand (“a battery… can be located on the vertical support of the smart medical cart… the height of the external batteries or the external batteries receptacle can be adjusted. One advantage of adjusting the height of the external batteries or the external batteries receptacle is to enable the caregiver to more efficiently and easily remove or exchange the external batteries… exchanging the battery” Because the battery with its casing “can be located on the vertical support of the smart medical cart” [0270] which is vertically adjustable [0128] along with the tray [0127], the components can move in unison).
Therefore, based on Miller’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chiang to have the case that is positioned at a rear side of the support stand and removably coupled to the sliding portion of the support stand such that the sliding portion, the tray, the case, and electric power converter move in unison during sliding movement of the sliding portion, as taught by Miller, in order to facilitate exchanging the battery and medical cart customization (Miller: [0270], [0454]).

However, Seiber discloses adjustable tray assembly (Col. 16, l. 45-66), which is analogous art. Seiber teaches a pair of levers (606, Figs. 37A-B, Col. 16, l. 62-66) coupled to the sliding portion of the support stand (“adjustable tray assembly 592” Fig. 36, Col. 16, l. 45-66) and arranged below the tray (“An adjustable tray assembly 592 including a base frame 594 having an arm 596, from which extends a horizontal tray 598, is adjustably mounted to plate 586 across side frame members 572. Base frame 594 of tray assembly 592 also includes at each lateral side a locking member formed as a releasable tab 602 (e.g. a "finger release"). Each locking member 602 includes a rearward projection 604 that is biased into a position that will engage any adjacent corresponding adjustment slot 590 of plate 586 as tray assembly 592 is guided vertically within track 588 of plate 586. When projection 604 is engaged in any corresponding adjustment slot 590, tray assembly 592 is retained in the corresponding vertical position with respect to plate 586 (see FIG. 37B). Each locking member also includes a release lever 606; lifting of release lever 606 disengages projection 604 from adjustment slot 590 and frees tray assembly 592 for vertical movement with respect to plate 586 (see phantom line disclosure in FIG. 37A).” Col. 16, l. 45-66. Because there are locking members at each lateral side and each locking member also includes a release lever 606, there are at least a pair of release levers 606. Lever 606 appears to be below a horizontal tray 598 in Fig. 37A-B.).
Therefore, based on Seiber’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have further modified the combined invention of Chiang and Miller to have a pair of levers coupled to the 
Regarding claim 2, Chiang modified by Miller teaches the portable ultrasound imaging system of claim 1.
Additionally, Chiang modified by Miller and Seiber teaches that the pair of levers are configured to lock and unlock the sliding portion to the stationary portion (Seiber: 586, Figs. 35-36, 37A-B, Col. 16, l. 45-66) of the support stand (Seiber: “Base frame 594 of tray assembly 592 also includes at each lateral side a locking member formed as a releasable tab 602 (e.g. a "finger release"). Each locking member 602 includes a rearward projection 604 that is biased into a position that will engage any adjacent corresponding adjustment slot 590 of plate 586 as tray assembly 592 is guided vertically within track 588 of plate 586. When projection 604 is engaged in any corresponding adjustment slot 590, tray assembly 592 is retained in the corresponding vertical position with respect to plate 586 (see FIG. 37B). Each locking member also includes a release lever 606; lifting of release lever 606 disengages projection 604 from adjustment slot 590 and frees tray assembly 592 for vertical movement with respect to plate 586 (see phantom line disclosure in FIG. 37A).” Col. 16, l. 45-66).
Therefore, based on Seiber’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have further modified the combined invention of Chiang and Miller to have the pair of levers that are configured to lock and unlock the sliding portion to the stationary portion of the support stand, as taught by Seiber, in order to facilitate vertical adjustment of the tray assembly (Seiber: Col. 16, l. 45-66). 
 
Regarding claim 4, Chiang modified by Miller and Seiber teaches the portable ultrasound imaging system of claim 1.
Chiang teaches a mounting assembly (2306, 2308, Fig. 23A) coupled to the case and extending between the case and the sliding portion of the support stand (“Arrangement 2300 depicts the tablet 2302, coupled to the docking station 2304.  The docking station 2304 is affixed to the attachment mechanism 2306.  The attachment mechanism 2306 may include a hinged member 2308, allowing for the user display to tilted into a user desired position.  The attachment mechanism 2306 is attached to the vertical member 2312.  A tablet 2302 as described herein can be mounted on the base docking unit 2304 which is mounted to a mount assembly 2306 on top of beam 2212.” [0197] FIG. 23A).
Regarding claim 5, Chiang modified by Miller and Seiber teaches the portable ultrasound imaging system of claim 4.
Additionally, Chiang, Miller, and Seiber teaches that the mounting assembly includes a mounting plate (Miller: a mounting plate of the “mounting bracket structure 2450” Fig. 24b, [0180]) forming an inner wall of the case (Miller: inner wall of the “power source receptacle structure 2410,” Figs. 24a-b, [0180]), the mounting plate in contact with the electrical converter (Miller: in contact with the “power source 2420,” Figs. 24a-b, [0180]), positioned at a rear surface of the support stand (Miller: battery 2140 seen in Figs. 21 a, c; [0171]) and aligned co-planar with the rear surface (Miller: "The mounting bracket structure 2450 can be attached to the smart medical cart using a fastener, such as a bolt or a snap.” Figs. 24a-b, [0180]. To be attached to with the rear surface as in Figs. 21 a, c, the mounting bracket structure 2450 has to be co-planar with the rear surface. The lower portion of 2450 is vertical in Figs. 24a-b, i.e., it is co-planar with the rear surface of the support stand).

Regarding claim 6, Chiang modified by Miller and Seiber teaches the portable ultrasound imaging system of claim 5.
Additionally, Chiang, Miller, and Seiber teaches that the mounting plate (Miller: the mounting plate of the “mounting bracket structure 2450” Fig. 24b, [0180]) is spaced away from the rear surface of the support stand (Miller: “The mounting bracket structure 2450 can be attached to the smart medical cart using a fastener, such as a bolt or a snap.” Figs. 24a-b, [0180]. Space is seen between the attachment portion at the outer edge of 2450 and the mounting plate portion in Fig. 24b) and a position of the mounting plate is maintained by a mounting bracket (Miller: “2450” Figs. 24a-b, [0180]).
Therefore, based on Miller’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have further modified the combined invention of Chiang, Miller, and Seiber to have the mounting plate spaced away from the rear surface of the support stand and a position of the mounting plate maintained by a mounting bracket, as taught by Schultz, in order to facilitate exchanging the battery and medical cart customization (Miller: [0270], [0454]).
Regarding claim 8, Chiang modified by Miller and Seiber teaches the portable ultrasound imaging system of claim 6.
 Chiang teaches that the mounting bracket (seen as a horizontal structure that mounts holder 2210 to the stand 2212 in Fig. 22) circumferentially surrounds the support stand ("Holders 2210… can be mounted on beam 2212" [0196], Fig. 22) and is spaced away from surfaces of the stationary portion of the support stand, coupling to the sliding portion of the support stand at a front side of the support stand (The 2210 is coupled to the sliding portion because it’s at the cradle 2310 level in Fig. 23A, and the “adjustable height device 2106,” is seen below the cradle, which is named “2122 base assembly” in Fig. 21. It is spaced away from surfaces of the stationary portion of the support stand because the stationary portion is below the “adjustable height device 2106”).
Regarding claim 11, Chiang teaches an ultrasound imaging assembly (“portable medical ultrasound imaging.  Preferred embodiments utilize a tablet touchscreen display operative to control imaging and display operations without the need for using traditional keyboards or controls” Abstract, Figs. 1, 21-23) comprising:
a support stand (“cart stand 2108” [0195], Fig. 21; 2212, Fig. 22; 2312, Fig. 23A) aligned with a vertical axis (seen in Fig. 21; Fig. 22; and Fig. 23A) and configured to adjust a height (“an adjustable height device 2106,” [0195], Fig. 21; 2226, [0196], Fig. 22) of an imaging system (cart system 2100, Fig. 21; tablet 2104, Fig. 21; 2300, the tablet 2302, [0197], Fig. 23A) displaying information obtained from an ultrasound transducer (“The housing 102 includes or is coupled to a probe connector 114 to facilitate connection of at least one ultrasound probe/transducer 150... Beamformer electronics can be incorporated into probe housing 150 to provide beamforming of subarrays in a 1D or 2D transducer array as described herein." [0188], 
a cradle (cradle 2310 [0197] FIG. 23A) positioned at an upper end of the vertically mobile portion of the support stand (seen in Fig. 23A) configured to receive an ultrasound imaging device (tablet 2104, Fig. 21; the tablet 2302, [0197] FIG. 23A);
a tray (2210, Figs. 22-23) positioned below the ultrasound imaging device (seen in Fig. 23A) and coupled to the vertically mobile portion of the support stand ("Holders 2210… can be mounted on beam 2212" [0196], Fig. 22. The 2210 is coupled to the mobile portion because it’s at the cradle 2310 level in Fig. 23A, and the “adjustable height device 2106,” is seen below the cradle, which is named “2122 base assembly” in Fig. 21);
a power pack assembly (battery 2230 [0196]; FIG. 22) arranged below the tray and including a case (a case of the “battery 2230” [0196]; FIG. 22) fixedly coupled to the support stand (“The cart assembly 2200 includes the support beam 2212 mounted on a base 2228 having wheels 2232 and a battery 2230 that provides power for extended operation of the tablet.” [0196] FIG. 22).

However, Miller discloses a medical cart for dispensing medication, which is analogous art. Miller teaches a power pack assembly (“the power management module can include a recharging module to receive power from an alternating current (AC) power source, such as a wall power outlet, and recharge the first external battery" [0197]) including a case (the “power source receptacle structure 2410,” Figs. 24a-b, [0180] or the “casing” [0182] of the “external battery 2140,” [0171], Figs. 21a, c. “One or more of the external batteries can include … an external casing of the external battery.” [0182]) removably coupled to the vertically mobile portion (“telescoping outer casing 270, that can be slidably adjusted up and down.” [0128], Figs. 1, 2a-b) of the support stand (“The mounting bracket structure 2450 can be attached to the smart medical cart using a fastener, such as a bolt or a snap.” Figs. 24a-b, [0180]; “a battery… can be located on the vertical support of the smart medical cart… the height of the external batteries or the external batteries receptacle can be adjusted. One advantage of adjusting the height of the external batteries or the external batteries receptacle is to enable the caregiver to more efficiently and easily remove or exchange the external batteries… exchanging the battery” [0270]) by a mounting bracket (“2450,” Figs. 24a-b, [0180]), wherein the power pack assembly and the case are configured to move in unison with the vertically mobile portion of the support stand (“A height of the … first vertical support, second vertical support… can be adjusted” [0259]. Because the power pack assembly and the case “can be located on the vertical support of the smart medical cart” [0270] which is vertically adjustable [0128], the power pack assembly and the case can move in unison with the vertically mobile portion of the support stand).
Therefore, based on Miller’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chiang to have the case that is positioned at a rear side of the support stand and removably coupled to the sliding portion of the support stand such that the sliding portion, the tray, the case, and electric power converter move in unison during sliding movement of the sliding portion, as taught by Miller, in order to facilitate exchanging the battery and medical cart customization (Miller: [0270], [0454]).
Chiang as modified by Miller further does not teach a pair of levers, oriented at a front side of the support stand, configured to engage with the vertically mobile portion of the support stand.
However, Seiber discloses adjustable tray assembly (Col. 16, l. 45-66), which is analogous art. Seiber teaches a pair of levers (606, Figs. 37A-B, Col. 16, l. 62-66) oriented at a front side of the support stand (seen in Figs. 37A-B), configured to engage with the vertically mobile portion (“adjustable tray assembly 592” Fig. 36, Col. 16, l. 45-66) of the support stand (“An adjustable tray assembly 592 including a base frame 594 having an arm 596, from which extends a horizontal tray 598, is adjustably mounted to plate 586 across side frame members 572. Base frame 594 of tray assembly 592 also includes at each lateral side a locking member formed as a releasable tab 602 (e.g. a "finger release"). Each locking member 602 includes a rearward projection 604 that is biased into a position that will engage any adjacent corresponding adjustment slot 590 of plate 586 as tray assembly 592 is guided vertically within track 588 of plate 586. When projection 604 is engaged in any corresponding adjustment slot 590, tray Because there are locking members at each lateral side and each locking member also includes a release lever 606, there are at least a pair of release levers 606).
Therefore, based on Seiber’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have further modified the combined invention of Chiang and Miller to have a pair of levers, oriented at a front side of the support stand, configured to engage with the vertically mobile portion of the support stand, as taught by Seiber, in order to facilitate vertical adjustment of the tray assembly (Seiber: Col. 16, l. 45-66). 
Regarding claim 14, Chiang modified by Miller and Seiber teaches the ultrasound imaging assembly of claim 11.
Chiang teaches that the support stand is adjustable through a plurality of heights between fully extended and fully retracted configurations of the mobile portion (“an adjustable height device 2106,” [0195], Fig. 21) and a distance between the power pack assembly and the cradle is maintained constant at any height of the plurality of heights (The “battery 110” [0100]; Fig. 1 is attached to the tablet, Figs. 21, 23. Therefore, the distance between the power pack assembly and the cradle is maintained constant at any height).
Regarding claim 15, Chiang modified by Miller and Seiber teaches the ultrasound imaging assembly of claim 11.

Therefore, based on Seiber’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chiang, Miller, and Seiber to have the pair of levers that is a locking mechanism configured to lock the mobile portion to the stationary portion of the support stand when pivoted to a first position and configured to unlock the mobile portion from the stationary portion when pivoted to a second position, as taught by Seiber, in order to facilitate vertical adjustment of the tray assembly (Seiber: Col. 16, l. 45-66).  
Regarding claim 16, Chiang modified by Miller and Seiber teaches the ultrasound imaging assembly of claim 11.
Chiang teaches that the imaging system (2302, Fig. 23A) is coupled to the mobile portion of the support stand (2312, Fig. 23A) by the cradle (2310, Fig. 23A) and a pivotable arm (2306, 2308, Fig. 23A) extending between the cradle and the support stand ("FIG. 23A illustrates preferred cart mount system for a modular ultrasound imaging system in accordance with one embodiment of the invention.  Arrangement 2300 depicts the tablet 2302, coupled to the docking station 2304.  The docking station 2304 is affixed to the attachment mechanism 2306.  The attachment mechanism 2306 may include a hinged member 2308, allowing for the user display to tilted into a user desired position.  The attachment mechanism 2306 is attached to the vertical member 2312." [0197]).
Regarding claim 17, Chiang modified by Miller and Seiber teaches the ultrasound imaging assembly of claim 16.
Chiang teaches that a positioning of each of the cradle (2310), the pivotable arm (2306, 2308, Fig. 23A), and the imaging system (2302, Fig. 23A) is biased towards a front side (right side in Fig. 23A) of the ultrasound imaging assembly (2300, seen in Fig. 23A).  
Regarding claim 18, Chiang modified by Miller and Seiber teaches the ultrasound imaging assembly of claim 17. 
Additionally, Chiang modified by Miller and Seiber teaches that the power pack assembly includes an outer housing (Miller: the “power source receptacle structure 2410,” Figs. 24a-b, [0180]) for an electrical converter (Miller: “external battery 2140,” [0171], Figs. 21a, c; 2410, Figs. 24 a-b, [0180]. The “external battery” is seen as an electrical converter because it converts the input power that is used to charge the battery into the output power), the outer 
Therefore, based on Miller’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chiang, Miller, and Seiber to have the power pack assembly that includes an outer housing for an electrical converter, the outer housing and electrical converter positioned at a rear side of the ultrasound imaging assembly, below the tray, as taught by Miller, in order to facilitate exchanging the battery and medical cart customization (Miller: [0270], [0454]). In the combined invention of Chiang, Miller, and Seiber, the assembly is the ultrasound imaging assembly.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang, Miller, and Seiber as applied to claim 8, and further in view of Boswell (US 20190333426), hereinafter, Boswell.
Regarding claim 9, Chiang modified by Miller and Seiber teaches the portable ultrasound imaging system of claim 8.
 Additionally, Chiang modified by Miller and Seiber teaches that the case has a body, extending vertically and parallel with an axis of the support stand (2140 seen in Figs. 21a and 21c; 2410, 2430, Figs. 24a-b).
Therefore, based on Miller’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further 

Chiang modified by Miller and Seiber does not teach a plurality of arms extending horizontally away from the body of the case and along the mounting bracket, and wherein the plurality of arms are removably attached to the mounting plate and wrap around the support stand, along side surfaces of the support stand.
However, Boswell discloses a configurable modular structure comprising power supply ([0005]), which is analogous art. Boswell teaches a plurality of arms (two arms of “U-bracket 1102” [0080], Figs. 11-12) extending horizontally away from the body of the case (“cabinet” Fig. 14) and along the mounting bracket (“U-bracket 1102” [0080], Figs. 11-12), and wherein the plurality of arms are removably attached to the mounting plate (1302, Fig. 13) and wrap around the support stand (1702, Fig. 14), along side surfaces of the support stand (“The U-bracket 1102 preferably surrounds a vertical support member 1702 on three sides. The U-bracket 1102 may be used in cooperation with a mounting plate 1302 to rigidly affix the vertical member 1702 to the assembled sign 1902 once the vertical bracket mounting fasteners 2006 are installed.”  [0080] “FIG. 14 is an end view of a U-bracket 1102, a vertical support member 1702, mounting support plate 1302 and vertical bracket mounting fasteners 2006 in their installed positions.  In this alternate embodiment, the vertical support member 1702 is sandwiched between a U-bracket 1102 and a mounting support plate 1302.  As the vertical bracket mounting fasteners 2006 are 
tightened, the U-bracket 1102 and the mounting support plate 1302 capture the vertical support member 1702 to prevent slippage” [0082], Figs. 11-14).
. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang, Miller, Seiber and Boswell as applied to claim 9, and further in view of Sharkclean (Owner’s guide, NV351, NV352; NV351.NV352.ES.101207, sharkclean, EURO-PRO Operating LLC, 10-12-08), hereinafter, Sharkclean.
Regarding claim 10, Chiang modified by Miller, Seiber, and Boswell teaches the portable ultrasound imaging system of claim 9.
 	Chiang as modified by Miller, Seiber, and Boswell does not teach that the case has a first cable tab extending upwards along the axis of the support stand from an upper region of an outer wall of the case and a second cable tab extending downwards along the axis from a bottom region of the outer wall of the case, the first and second cable tabs configured to engage with a power cable and maintain the power cable above a ground surface.
However, Sharkclean discloses cord storage wraps, which is analogous art. Sharkclean teaches that the case has a first cable tab (“Upper cord storage wrap,” fig. 9, p. 8) extending upwards along the axis of the support stand from an upper region of an outer wall of the case (seen in fig. 9) and a second cable tab (“lower cord storage clip,” p. 12, Fig. 16) extending 
Therefore, based on Sharkclean’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have further modified the combined invention of Chiang, Miller, Seiber, and Boswell to have the case that has a first cable tab extending upwards along the axis of the support stand from an upper region of an outer wall of the case and a second cable tab extending downwards along the axis from a bottom region of the outer wall of the case, the first and second cable tabs configured to engage with a power cable and maintain the power cable above a ground surface, as taught by Sharkclean, in order to facilitate cord storage (Sharkclean: Figs. 9, 12, 16; pp. 8, 10, and 12).  


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al (US 20190328229), hereinafter, Sanchez, in view of Miller et al (US 20150227127), hereinafter, Miller, McNeal (US 20140001315), hereinafter, McNeal, and Seiber et al (US 6971197), hereinafter, Seiber.
Regarding claim 19, Sanchez teaches an ultrasound imaging assembly (“medical peripherals that may be connected to the peripheral port include ...portable ultrasound" [0012]) comprising:
a support stand (“the upper and lower columns 42, 44” [0014]; Fig. 2);
a cradle (“the dock 12” [0014]; Figs. 1-4), supporting a display device (“at least one built-in display 16" [0011]; Fig. 1), coupled to the support stand (“The cart 10 may support a 
a tray (“the work surface 36” [0014]; Fig. 2) positioned below the cradle and coupled to the support stand (seen in Fig. 2); and
a power pack (30, [0012]; Fig. 1) mounting assembly (assembly including the “housing 28”) coupled to the support stand ("The cart 10 may include a wheeled base 26 that supports a housing 28 that encloses a battery 30 and/or other electrical components." [0012]; Figs. 1-2), the power pack mounting assembly including a hollow case ("a housing 28 that encloses a battery 30 and/or other electrical components." [0012]; Figs. 1-2) coupled to a mounting plate (“The cart 10 may include a wheeled base 26 that supports a housing 28” [0012]; Figs. 1-2. A base plate of “housing 28” on the “wheeled base 26,” Figs. 1-2). 
Sanchez further does not teach the power pack mounting assembly configured to move vertically with the tray, the mounting plate connected to the support stand by a mounting bracket wrapping around surfaces of the support stand and wherein at least a portion of the mounting bracket is spaced away from the surfaces of the support stand.
However, Miller discloses a medical cart for dispensing medication, which is analogous art. Miller teaches the power pack mounting assembly (the “power source receptacle structure 2410,” Figs. 24a-b, [0180]; the “external battery 2140,” [0171], Figs. 21a, c. “One or more of the external batteries can include … an external casing of the external battery.” [0182]) configured to move vertically with the tray (the tray is the “first work platform 114,” Fig. 1, [0127]-[0128]; “a first work platform 2150” [0171], “the first work platform” [0259], “FIGS. 44a-c show that one or more parts of the smart medical cart 4400 can be adjusted. A height of the … first vertical Because the power pack assembly and the case “can be located on the vertical support of the smart medical cart” [0270] which is vertically adjustable [0128], the power pack assembly can move vertically with the tray because both are vertically adjustable).
Therefore, based on Miller’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chiang to have the power pack mounting assembly configured to move vertically with the tray, the mounting plate connected to the support stand by a mounting bracket wrapping around surfaces of the support stand and wherein at least a portion of the mounting bracket is spaced away from the surfaces of the support stand, as taught by Miller, in order to facilitate exchanging the battery and medical cart customization (Miller: [0270], [0454]).
Sanchez as modified by Miller further does not teach cable management elements disposed on an outer surface of the hollow case.
However, McNeal discloses a cable management system, which is analogous art. McNeal teaches cable management elements (32, 10, 56, 58, 76, 78; Figs. 1-10) disposed on an outer surface (“During assembly, when mounting each cable support bracket 32 to patch panel 88, cable support plate 10 is moved toward patch panel 88 causing first mounting plate 56 and second mounting plate 76 to mount to upper and lower mounting posts 58, 78 by positioning 
Therefore, based on McNeal’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Sanchez and Miller to have cable management elements disposed on an outer surface, as taught by McNeal, in order to facilitate the attachment to a curved or flat support object (McNeal: [0081]).  In the combined invention of Sanchez, Miller, and McNeal, an outer surface is an outer surface of the hollow case.
Sanchez as modified by Miller and McNeal further does not teach a pair of levers arranged below the tray and configured to enable adjustment of a position of the tray vertically along the support stand.
However, Seiber discloses adjustable tray assembly (Col. 16, l. 45-66), which is analogous art. Seiber teaches a pair of levers (606, Figs. 37A-B, Col. 16, l. 62-66) arranged below the tray (Lever 606 appears to be below a horizontal tray 598 in Fig. 37A-B) and configured to enable adjustment of a position of the tray vertically along the support stand (“An adjustable tray assembly 592 including a base frame 594 having an arm 596, from which extends a horizontal tray 598, is adjustably mounted to plate 586 across side frame members 572. Base frame 594 of tray assembly 592 also includes at each lateral side a locking member formed as a releasable tab 602 (e.g. a "finger release"). Each locking member 602 includes a rearward Because there are locking members at each lateral side and each locking member also includes a release lever 606, there are at least a pair of release levers 606).
Therefore, based on Seiber’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have further modified the combined invention of Sanchez, Miller, and McNeal to have a pair of levers coupled to the sliding portion of the support stand and arranged below the tray, as taught by Seiber, in order to facilitate vertical adjustment of the tray assembly (Seiber: Col. 16, l. 45-66). In the combined invention of Sanchez, Miller, McNeal, and Seiber the power pack mounting assembly is positioned below the pair of levers.
Regarding claim 20, Sanchez modified by Miller, McNeal, and Seiber teaches the ultrasound imaging assembly of claim 19.
 Regarding claim 20, Sanchez modified by Miller, McNeal, and Seiber teaches the ultrasound imaging assembly of claim 19.
 Sanchez teaches that the hollow case is configured to enclose an electrical converter ( “battery 30 and/or other electrical components,” [0012]. "The cart may additionally include a battery 30 coupled to a power supply 70 that includes a battery charger 72.  The power supply 70 
Additionally, Sanchez modified by Miller, McNeal, and Seiber teaches that the hollow case (Miller: 2410, Figs. 24a-b) is configured to be removably coupled to the mounting plate (Miller: the mounting plate of the “mounting bracket structure 2450”; seen in Fig. 24b. "The mounting bracket structure 2450 can be attached to the smart medical cart using a fastener, such as a bolt or a snap.” [0180]).
Therefore, based on Miller’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Sanchez, Miller, McNeal, and Seiber to have the hollow case configured to be removably coupled to the mounting plate, as taught by Miller, in order to facilitate exchanging the battery and medical cart customization (Miller: [0270], [0454]).

Response to Arguments
                                                         
Applicant's arguments filed 09/16/2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miller and Boswell.

Response to the 35 U.S.C. §103 rejection arguments on pages 8-12 of the REMARKS.
Claims 1-2, 4-6, 8-11, and 14-20
The Applicant argues that “Combined coupling of the electrical converter and the tray to the slidable portion cannot be replicated by any one of or any combination of the cited prior  The cited references, even if combined, do not provide a system with similar advantages resulting from the configuration of the electrical converter as taught in amended claim 1. Similar amendments are also made to claims 11 and 19. As such, claim 11 now includes the unified movement of the power pack assembly and the case with the vertically mobile portion of the support stand… Whether or not amended claim 19 specifically includes coupling of each of the tray and the power pack mounting assembly to a sliding portion of the support stand, the cited references do not provide overlap with movement of a tray and power pack mounting assembly together… Turning now to claim 9, Applicant objects to the use of "Design Choice."… The incorporation of the plurality of arms is therefore not merely a design choice as new function is achieved.” (Pages 9-10). These arguments are moot because the rejections of amended claims and all dependent claims are made in view of Miller. The Applicant argues that “Turning now to claim 9, Applicant objects to the use of "Design Choice."… The incorporation of the plurality of arms is therefore not merely a design choice as new function is achieved.” (Pages 10-11). These arguments are moot because the rejections of amended claims and all dependent claims are made in view of Miller and Boswell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793     

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793